ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio and section 2701.11 of the Ohio Revised Code, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against Patricia Morris, Case No. 96-2586:
Judge Cynthia C. Lazarus Tenth District Court of Appeals
Judge Shelia G. Farmer Fifth District Court of Appeals
Judge John D. Schmitt Shelby County Court of Common Pleas (Third District)
Judge Judith A Nicely Summit County Court of Common Pleas, Domestic Relations Division (Ninth District)
Judge Margaret K. Weaver Sandusky County Court of Common Pleas (Sixth District)
Pursuant to Gov.Jud.R. Ill, Section 2(B)(1), the Supreme Court designates Judge Lazarus as chairman of the Commission.
Pursuant to R.C. 2701.11, Richard A Dove, Associate Director of the Supreme Court of Ohio, for the purpose of this proceeding, is designated as Administrative Director to serve as Secretary to the Commission, with authority to sign entries and orders on behalf of and at the direction of the Commission or its chairman.
All pleadings and documents in this matter shall be filed with the Clerk of the Supreme Court. The original and seven copies of all documents shall be filed. Service on the Commission shall be made by serving the Secretary.